Petition for Writ Mandamus Denied and Opinion filed January 7, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00820-CV



  IN RE SPINAL TECHNOLOGIES, LLC; RICHARD R.M. FRANCIS;
RICHARD R.M. FRANCIS M.D.P.A.; AND JUANITTA FRANCIS, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-78823

                        MEMORANDUM OPINION

      On Thursday, December 10, 2020, relators Spinal Technologies, LLC;
Richard R.M. Francis; Richard R.M. Francis M.D.P.A.; and Juanitta Francis filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Mike Engelhart, presiding judge of the 151st District Court of Harris
County, to vacate his order of April 29, 2019, granting the motion to dismiss filed
by Mazor Robotics, Inc., the real party in interest.

      Because relators have not shown they are entitled to mandamus relief, we
deny the petition for writ of mandamus.


                                        PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise, and Hassan.




                                           2